Madsen, J.
(dissenting) — A conviction of escape in the first degree requires that the escapee is “being detained pursuant to a conviction of a felony” at the time of the escape. RCW 9A.76.110(1). A person who has not yet reported to a work crew is not being detained. Accordingly, I would hold that the failure to report to a work crew is not escape in the first degree. Moreover, the plain reading of the statute serves legislative policy by distinguishing those cases where a person actually escapes from a work crew, and thereby deserves a harsh penalty, from cases where a person has not reported to a work crew and whose conduct is less culpable.
*461RCW 9A.76.110(1) provides that “[a] person is guilty of escape in the first degree if, being detained pursuant to a conviction of a felony ... he escapes from custody or a detention facility.” (Emphasis added.) Regardless of how “custody” is specifically defined in RCW 9A.76.010(1), first degree escape does not occur unless the defendant is being detained. “Detained” is not defined in the statute. Absent a specific statutory definition, words in a statute are given their common law or ordinary meaning and a nontechnical term may be given its dictionary definition. State v. Chester, 133 Wn.2d 15, 22, 940 P.2d 1374 (1997). “Detain” means “[t]o arrest, to check, to delay, to hinder, to hold, or keep in custody, to retard, to restrain from proceeding, to stay, to stop, to withhold.” Black’s Law Dictionary 449 (6th ed. 1990). It is defined as “to hold or keep in or as if in custody” as by the police for questioning, and “to restrain esp. from proceeding : hold back : STOI^ DELAY . . . .” Webster’s Third New International Dictionary 616 (1993). Thus, aside from whether a person is in “custody,” which includes restraint pursuant to a court order or service on a work crew, RCW 9A.76.010(1), that person must at the time of the escape be under some restriction as to their ability to move about freely. This is also in line with the common understanding of escape.
The few cases that have addressed the issue of whether, under RCW 9A.76.110, a person was being detained pursuant to a felony conviction have all involved circumstances where the defendant was actually being detained within the contemplation of the common definitions of “detain.” Although the focus has generally been on whether the detention was pursuant to a felony, rather than simply upon whether the defendant was being detained, the cases are nevertheless illuminating. In State v. Snyder, 40 Wn. App. 338, 698 P.2d 597 (1985), the defendants escaped from a corrections center. In State v. Bryant, 25 Wn. App. 635, 608 P.2d 1261 (1980), the defendant removed himself from the physical restraint of a deputy sheriff after the trial court revoked his probation and pronounced judgment and sentence reimposing a prior suspended sentence on a grand *462larceny conviction based upon defendant’s guilty plea. In State v. Perencevic, 54 Wn. App. 585, 774 P.2d 558 (1989), the defendant was convicted of attempted first degree escape based upon a nearly successful effort at digging through the wall of a jail TV room. In each of these cases the defendants were being detained within the common understanding of the term—in a correctional facility, a jail, or within the control of a law enforcement officer.
In State v. Solis, 38 Wn. App. 484, 685 P.2d 672 (1984), a police officer located the defendant and informed him of a warrant for arrest which had been issued upon suspension of the defendant’s parole. The defendant broke free of the officer’s grasp and ran away. The court held that when a parolee’s parole is suspended, the parolee resumes the status of being detained pursuant to the conviction for which he was paroled. The Court of Appeals said: “The suspension of his parole effectively reinstated his prior felony conviction and upon arrest he would have been held pursuant to the conviction . . . .” Id. at 486 (emphasis added). Thus, not only was the defendant being detained as commonly understood—he broke free of an arresting officer’s grasp—the court also specifically noted that detention would occur upon arrest.
Cases cited by the majority are not to the contrary. Several do not concern first degree escape. In State v. Kent, 62 Wn. App. 458, 814 P.2d 1195 (1991), the offender was convicted of second degree escape. Second degree escape does not require that the offender is being detained pursuant to a felony conviction at the time of the escape. Compare RCW 9A.76.120 with RCW 9A.76.110. State v. Peters, 35 Wn. App. 427, 667 P.2d 136 (1983) also involved second degree escape. State v. Johnson, 66 Wn. App. 297, 301 n.3, 831 P.2d 1137 (1992) likewise pertains to second degree escape.
Although uncertain, other cases appear to be cited by the majority for the proposition that home detention and work crew are sufficiently alike, because both involve partial confinement, that a case holding that first degree escape *463can be based upon escape from home detention supports the majority’s position here. Majority at 459. The court in that case, State v. Parker, 76 Wn. App. 747, 888 P.2d 167 (1995), reasoned that home detention is a detention facility for purposes of first degree escape from a detention facility. However, escape from a detention facility is not at issue in this case. Moreover, Parker is consistent with the principle that first degree escape requires that the escape occur while the offender is being detained, because the offender there was confined in a private residence subject to electronic surveillance.
Likewise, the majority’s reliance on the Ninth Circuit’s decision in United States v. Keller, 912 F.2d 1058 (9th Cir. 1990) is misplaced. The issue there was whether a failure to report to begin a sentence of imprisonment was escape from custody, with the court holding that it was. What the majority here overlooks is the fact that the federal escape statutes at issue in Keller do not require that the escape occur while the offender is being detained. See 18 U.S.C. §§ 751(a), 4082(a). Instead, the question was whether the offender escaped from custody, or whether he had never been in custody and thus could not escape from custody. United States v. Overaker, 766 F.2d 1326 (9th Cir. 1985) also involved 18 U.S.C. § 751.
The majority cites no statutory language, controlling precedent, or persuasive authority for the principle that under RCW 9A.76.110 a person who is not actually “being detained” can be found guilty of first degree escape. Although the defendants in these two cases were not being detained at the time of their alleged escapes, the majority nevertheless concludes that each escaped, either from service on a work crew or from custody, specifically, from the restraint of a court order. See RCW 9A.76.110.
“ ‘Work crew’ means a program of partial confinement consisting of civic improvement tasks for the benefit of the community of not less than thirty-five hours per week . . . .” RCW 9.94A.030(39). Offenders participating in a work crew are supervised. See RCW 9.94A.135. Thus, once *464an offender reports to a work crew he or she is under supervision in a program of partial confinement, i.e., circumstances within the commonly understood definitions of “being detained.” Therefore, when one escapes from a work crew after reporting to serve, he or she is being detained at the time of the escape. However, when an offender has not yet reported to a work crew, he or she is not being detained, and therefore the offender’s failure to appear is not encompassed within the first degree escape statute.
Where escape is charged as escape from custody, which is the restraint of a court order, the alleged escape must still occur while the offender is “being detained.” RCW 9A.76.110. Even if a court order requiring one to report to a work crew program is an order restraining an offender for the period of time the offender is supposed to serve on the work crew, as the majority holds, and thus constitutes “custody” for that time period, such a conclusion does not answer the question whether, at the time of the alleged escape, the offender is “being detained.”5 Again, until the offender actually reports to serve, he or she is not being detained. I would hold that under the plain language of RCW 9A.76.110, neither defendant in these two cases was “being detained” at the time of the alleged escapes, and therefore they cannot be found guilty of escape in the first degree.
This plain reading of the statute furthers sound policy. When the Legislature defined escape from a work crew as escape in the first degree, a class B felony, it subjected offenders who escape from work crews to harsh penalties. Unlike the case where a defendant is held in jail and there are many deterrents to escape, the penalty for escape from a work crew is the primary deterrent to escape. Thus, the Legislature had good reason to include escape from a work crew as first degree escape. RCW 9A.76.110 embodies a strong deterrent to those who may consider walking away from programs which impose civic improvement tasks for *465the benefit of the community, see RCW 9.94A.030(39) and RCW 9.94A.135, as well as less restrictive confinement options for the offender with presumably less cost than incarceration.
Because the penalty is justifiably harsh, however, it is important to keep in mind what work crew service entails. Once an offender reports for service, the offender is on his or her honor to meet the responsibilities associated with that service. These offenders are out in the community, not behind locked bars. Thus, success of such a program relies heavily on voluntary cooperation. An offender who fails to satisfy the “honor system” inherent in work crew service must suffer the consequence of that failure.
However, before an offender reports to a work crew, the responsibilities of complying with all the requirements of the program have not begun. The importance of complying with those responsibilities is impressed upon the offender when the partial confinement of work crew service actually begins. I do not suggest that the failure to report to a work crew can or should be excused. But, because the offender is not being detained his failure to appear is not a violation of the honor system which is crucial to management of work crew service. Thus, while not to be condoned, failure to appear to begin work crew service is less culpable because it does not strike at the very heart of a less restrictive sentencing alternative.
Although in a different context, this court has previously recognized that degree of culpability has been a factor in legislative determinations of what constitutes escape where escape other than from total confinement is involved. In State v. Danforth, 97 Wn.2d 255, 643 P.2d 882 (1982), the court held that work release inmates who failed to return to a work release program could not be prosecuted under RCW 9A.76.110, but instead had to be prosecuted under RCW 72.65.070. The court reasoned that while the statutes were concurrent, the special law, RCW 72.65.070, rather than the general law, RCW 9A.76.110, applied, and further, that this approach was required to give effect to RCW *46672.65.070. Danforth, 97 Wn.2d at 257-58. Most relevant here, the court also reasoned that RCW 72.65.070 specifically required that the defendant’s conduct be willful and this requirement recognized a valid legislative distinction between going over a prison wall and not returning to a specified place of custody. Danforth, 97 Wn.2d at 258.
This case involves failure to report to work crew programs, not failure to return to work release programs. Nonetheless, similar to its reasoning in Danforth, the court should recognize that there is a basis for the Legislature’s plain requirement that even in the case of escape from a work crew or from restraint pursuant to a court order to serve a period of time in a work crew program, the escape must occur while the person is being detained. Only in such circumstances is the conduct sufficiently culpable to warrant the severity of the punishment which may be imposed for first degree escape.
Finally, offenders who fail to report to a work crew program as ordered are subject to sanctions, though not those for first degree escape, and therefore, offenders who fail to report for work crew service will suffer consequences of that failure. RCW 9.94A.200 provides that if an offender violates any condition or requirement of a sentence, the court can modify its order of judgment and sentence. Among other things, a court may order an offender to be confined for up to sixty days for a violation or convert a term of partial confinement to total confinement. RCW 9.94A.200(3)(c).
I would reverse the Court of Appeals.
Johnson and Sanders, JJ., concur with Madsen, J.

Under the majority’s analysis, every postconviction failure to appear as required by a court order would be converted into an escape.